Citation Nr: 1613560	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  06-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to attorney fees in the amount of $4,887.38.

(The issues of entitlement to service connection for hypertension and ischemic heart disease; entitlement to increased ratings for service-connected nephropathy, diabetes, left lower extremity neuropathy, right lower extremity neuropathy, left knee Osgood-Schlatter disease, left knee arthritis, vision disorder, and erectile dysfunction; and entitlement to automobile or other conveyance and adaptive equipment will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 administrative decision by the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014, VA denied attorney fees in an administrative decision.  The representative filed a Notice of Disagreement in October 2014 regarding the October 2014 administrative decision.

This notice of disagreement is still pending, and a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to attorney fees; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




